

117 HR 3282 IH: Drinking Water Funding for the Future Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3282IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. McKinley (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize funding for drinking water programs under the Safe Drinking Water Act and America’s Water Infrastructure Act of 2018, and for other purposes.1.Short titleThis Act may be cited as the Drinking Water Funding for the Future Act of 2021.2.Extensions of authorizations(a)Community water system risk and resilienceSection 1433(g)(6) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)(6)) is amended by striking and 2021 and inserting through 2026.(b)Technical assistance for innovative water technologiesSection 1442(f)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–1(f)(2)) is amended by striking 2021 and inserting 2026.(c)Grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking and 2021 and inserting through 2026.(d)Monitoring program for certain unregulated contaminantsSection 1445(a)(2)(H) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(H)) is amended by striking 2021 and inserting 2026.(e)Capitalization grants to States for State drinking water treatment revolving loan fundsSection 1452(m)(1)(C) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)(C)) is amended by striking for fiscal year 2021 and inserting for each of fiscal years 2021 through 2026.(f)Source water petition programSection 1454(e) of the Safe Drinking Water Act (42 U.S.C. 300j–14(e)) is amended by striking 2021 and inserting 2026.(g)Assistance for small and disadvantaged communitiesSection 1459A(k) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(k)) is amended by striking 2021 and inserting 2026.(h)Reducing lead in drinking waterSection 1459B(d) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(d)) is amended by striking 2021 and inserting 2026.(i)Voluntary school and child care program lead testing grant programSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking and 2021 and inserting through 2026.(j)Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2026.(k)Water infrastructure finance and innovation(1)General fundingSection 5033(a)(2) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912(a)(2)) is amended—(A)in the paragraph heading, by striking and 2021 and inserting through 2026; and(B)by striking and 2021 and inserting through 2026.(2)Administrative costsSection 5033(b)(2) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912(b)(2)) is amended—(A)in the paragraph heading, by striking and 2021 and inserting through 2026; and(B)by striking and 2021 and inserting through 2026.(3)Assistance for State infrastructure financing authoritiesSection 5033(e)(1) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912(e)(1)) is amended by striking and 2021 and inserting through 2026.(l)Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note) is amended by striking 2022 and inserting 2026.(m)Water infrastructure and workforce investmentSection 4304(b)(4) of America’s Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended by striking and 2020 and inserting through 2026.